Citation Nr: 0215603	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1974 to July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied service connection 
for post-traumatic stress disorder (PTSD).  The veteran and a 
witness appeared and offered testimony and additional 
evidence in support of her claim at a May 22, 2000, 
videoconference hearing held before an RO Hearing Officer.  A 
pending appeal for an increased rating for her service-
connected right knee disability was withdrawn in writing by 
the claimant in May 1998, The sole issue currently before the 
Board is that stated on the title page of this decision

This case was previously before the Board in May 2001, at 
which time the Board denied the appeal for a rating in excess 
of 20 percent for service-connected postoperative residuals 
of a left knee injury, while granting a separate 10 percent 
rating for left knee arthritis.  The Board further determined 
that new and material evidence had been submitted to reopen 
the claim for service connection for PTSD since the final 
Board decision of February 1999 denying that claim, and 
remanded that reopened claim to the RO for further 
development of the evidence, to include obtaining the 
veteran's complete service personnel, administrative, and 
disciplinary records, as well as records of any complaints 
filed with the Judge Advocate Corps or race relations office 
while she was assigned to the Headquarters Company, 440th 
Signal Battalion, together with copies of any investigations 
conducted, and, if warranted by those records, to afford the 
claimant another VA psychiatric examination with diagnoses 
and nexus medical opinions.  The actions requested on remand 
have been satisfactorily completed, and the claim is again 
before the Board for further appellate consideration.  

The Board decision and remand order of May 2001 also notified 
the claimant and her representative of amendments to the VA 
adjudication regulations, effective March 7, 2002, concerning 
the type of evidence that may be relevant in corroborating a 
veteran's statement regarding the occurrence of a stressor in 
claims for service connection of PTSD resulting from personal 
assault.  This amendment provides that evidence other than 
the veteran's service records may corroborate the occurrence 
of the stressor.  This amendment also requires that VA not 
deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
veteran's service records may help prove the stressor 
occurred.  These changes are necessary to ensure that VA does 
not deny such claims simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his or her claim.  The claimant and her 
representative were notified of the cited amendment to the VA 
adjudication regulations in the Board's remand order of May 
2001, and in the Supplemental Statement of the Case issued in 
April 2002.  The cited changes and their application to the 
instant appeal will be further discussed in the Analysis 
portion of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
instant appeal for service connection for PTSD due to 
personal assault has been obtained by the RO, and that VA's 
duty of notification to the claimant of required information 
and evidence and its duty to assist her in obtaining all 
evidence necessary to substantiate that claim have been fully 
met.

2.  The record shows that the claimant's service medical 
records are silent for complaint, treatment, findings or 
diagnosis of sexual trauma or psychiatric disorder; that the 
complaints, reports and investigations alleged to have been 
made by the claimant are not substantiated in her service 
medical, administrative, personnel or disciplinary records; 
and that the claimant has submitted no other competent lay or 
medical evidence to support her assertions of personal 
assault or harassment while on active service.  

3.  The claimant does not have a diagnosis of PTSD which is 
based upon a verified inservice stressor.

4.  The record incudes competent medical evidence and opinion 
stating that the claimant does not have PTSD; that the 
claimant's diagnosed recurrent major depression is not 
related to active service; and that the claimant also has a 
diagnosis of personality disorder, not otherwise specified, 
with histrionic and borderline features.  

CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(f), 
3.304(f)(3) (2002).

2.  Personality disorders are not diseases or injuries within 
the meaning of 
applicable legislation providing for payment of disability 
compensation benefits.  
38 C.F.R. § 3.303(c), Part 4, § 4.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The veteran's DD Forms 214 show that she served on active 
duty with the United States Army from July 1974 to July 1979, 
and that her last duty assignment was with Company B, 440th 
Signal Battalion, stationed in Darmstadt, Germany.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO in 
January 1983, sought service connection for a left knee 
disability.  That document made no mention of sexual trauma 
or harassment, or of a psychiatric disorder, and cited no 
inservice or postservice treatment for a psychiatric 
disorder.  The RO requested the veteran's complete service 
medical records, and scheduled a VA general medical 
examination of the claimant.  

The claimant's service medical records show that on a report 
of medical history prepared by the claimant at the time of 
her service entrance examination, she denied any history of 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  Her service entrance examination is not 
available and the Board must accord the claimant the 
presumption of soundness at service entry.  See Jensen v. 
Brown,  19 F.3d. 1413 (Fed. Cir. 1994).  The veteran's 
service medical records are silent for complaint, treatment, 
findings or diagnoses of sexual trauma or of a psychiatric 
disorder.  In a report of medical history prepared by the 
claimant at the time of routine medical examination in 
February 1978, she denied any history of trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort, and a report of medical examination in February 1978 
showed that her psychiatric evaluation was normal.  

The claimant's service medical records further show that in 
June 1978, the veteran was given a permanent L3 profile, 
which was incompatible with her mos, and that she requested a 
reduction to an L2 profile and limitation on physical 
training, which was provided.  A report of service separation 
examination, conducted in January 1979, showed that the 
claimant's psychiatric examination was normal.  In February 
1979, the claimant was issued a T-3 profile for pregnancy, 
underwent counseling, and elected to be discharged for 
reasons of pregnancy pursuant to Chapter 8, AR 635-200.  The 
service medical records further show that the claimant 
carried an S-1 profile throughout her entire period of active 
service.  In June 1979, she certified that there had been no 
change in her medical condition since her last service 
separation examination.  

Additional records filed with the veteran's service medical 
records include a notice from the Headquarters, Fort Bliss, 
showing that those records belonged to an individual who had 
access to extremely sensitive defense information; that 
notice should be given to Headquarters prior to any 
medication being administered that might cause her to lose 
control of her faculties; and that notice should be given if 
the individual reports for sick call or for emergency 
treatment or any type of psychiatric disorder, or if she 
suffered any medical condition which, in the opinion of the 
examining physician, might have security implications.  

A report of VA general medical examination of the claimant, 
conducted in March 1983, disclosed no psychiatric 
abnormalities.  The record is devoid of any medical evidence 
of a psychiatric disorder from the time of service separation 
to February 1997.  VA outpatient treatment records, dated 
from August 1986 to February 1997, are silent for complaint, 
treatment, findings or diagnoses of a psychiatric disability.  

In March 1997, the veteran claimed service connection for 
PTSD, stating that she was diagnosed with that disability by 
a psychologist at the VAMC, Hot Springs, South Dakota.  In 
April 1997, the claimant and her representative were provided 
a stressor development letter, and asked to complete and 
submit the requested information about any claimed inservice 
stressor, including the specific names, dates, places, and 
units.  In addition, she was asked to complete and submit 
medical record release authorizations (VA Forms 21-4142) for 
all dependent or private medical treatment received, and 
informed that the RO would obtain all records which she 
identified, as well as all VA treatment records.  

In April 1997, the veteran clarified her claim, stating that 
she sought service connection for PTSD based upon sexual 
assault and sexual harassment while on active duty, and cited 
her treatment for PTSD at the Rapid City VetCenter, and at 
the VAMC, Hot Springs.  She asserted that while undergoing 
basic training at Fort McClelland in August 1974, she was 
sexually assaulted by a civilian in a park on post; that she 
was in shock and blocked out the memory until she began 
treatment with Dr. G.; and that her symptoms included anger, 
depression, problems with sleep, inability to eat, and dreams 
about people that she was unable to recall on wakening.  She 
further asserted that it was because of those symptoms that 
she began to see a psychologist, that she recalled the event 
only during therapy; that such is the reason that she did not 
report the incident to authorities; and that the only 
evidence would be her records at the VAMC, Hot Springs.  

In addition, the claimant alleged that she was assigned to 
the Headquarters & Headquarters Company, 440th Signal 
Battalion, in Germany, from November 1977 to July 1979; that 
she was the victim of continuous sexual harassment in the 
form of direct verbal statements and innuendo by an officer 
and senior NCO's; that she reported the sexual harassment to 
the Race Relations Office, to the Judge Advocate General's 
Office, to the Battalion Command Master Sergeant, and to the 
Battalion Commander; that investigations were started, but 
there were no witnesses and it was her word against theirs; 
that the investigations were inconclusive and no action was 
taken; and that she became pregnant and took a discharge.  
The RO requested the veteran's complete administrative and 
personnel records (DA-20 and 201 file), as well as all VA 
treatment records of the claimant for a mental condition, 
including Mental Health Clinic records.

In May 1997, the veteran and her representative were provided 
a personal assault or harassment stressor development letter, 
and asked to complete and submit the requested information 
about any claimed inservice stressor, including the specific 
names, dates, places, and units.  She was informed that she 
could submit certified statements from VA or VetCenter 
counselors or other persons that she had told about the 
incidents or who had observed any behavioral changes, 
depression, increased leave usage, anxiety, etc., without 
knowing the reason for it.  In addition, she was asked to 
complete and submit medical record release authorizations (VA 
Forms 21-4142) for all military dependent or private medical 
treatment received, and that the RO would obtain all medical 
treatment records which she identified, as well as all VA 
treatment records.  

VA treatment records from the VAMC, Hot Springs, show that 
the claimant was seen in January 1997 seeking assistance with 
transportation and reporting that she and her husband have no 
money or income, and that they are living in a house with no 
water.  She was admitted in February 1997 for treatment of a 
fractured patella, and that the claimant requested counseling 
for past feelings of sexual harassment, and a psychiatric 
consultation was ordered.  A report of psychiatric 
consultation and evaluation of the claimant in February 1997 
(Dr. G.) shows that the veteran stated that her father had 
been abusive to her and blamed her for her mother's death; 
that she had been married to her first husband for 20 years 
prior to divorce; that her first husband had been mentally 
abusive and had raped her on one occasion; that she felt that 
she had been sexually harassed in the Army, and intimidated 
into having sex in order to keep her rank; that she had 
married her current husband about one year previously; and 
that he was currently undergoing treatment in the Substance 
Abuse Rehabilitation facility.  The psychiatric consultation 
report cited the veteran's feelings of angered depression, a 
disturbed sleep pattern, feelings of low self-esteem, as well 
as her assertion that she becomes very angry or depressed 
with little or no cause, and that she had feelings of diffuse 
anger against the Army for pressuring her to leave the 
service.  No diagnosis was provided, and individual therapy 
for 3 to 4 months was recommended for anger management and 
depression.  

Documents submitted by the claimant show that she first 
married in November 1974, divorced in September 1995, and 
remarried in April 1996.

VA treatment records from the VAMC, Hot Springs, show that 
during her February 1997 hospitalization, the claimant 
reported that she was homeless, and the diagnosis was rule 
out depression.  She was referred for evaluation of her 
complaints of depression.  Another report of VA psychiatric 
consultation in February 1997 shows that the claimant 
complained of anger, depression, impaired sleep, and fear of 
wrecking her current marriage because of it.  She related 
that she had been physically and mentally abused by her 
father, who blamed her for her mother's death; that her first 
husband had been physically, mentally and sexually abusive to 
her; and that she had been mentally abused while in service.  
She denied any history of psychiatric treatment or substance 
abuse.  Mental status examination revealed over productive 
but relevant and coherent speech, and she appeared mildly 
depressed, but there was no evidence of anxiety and her 
sensorium was clear.  She denied auditory or visual 
hallucinations denied, but some paranoid ideation was noted.  
The diagnoses were depressive neurosis and personality 
disorder, not otherwise specified, and she was referred to 
the coping skills exercise program.  

The claimant was hospitalized at the VAMC, Hot Springs, in 
April 1997 for cholecystitis, and in April 1997, she offered 
a medical history which included depression, but offered no 
specific complaints, and denied any significant depression or 
anxiety, and was taken off Sinequan.  It was noted that she 
had undergone knee surgery; that she was scheduled for 
gallbladder surgery; and that she had benefited from 
attending a Women's Retreat at Fort Meade.  Examination 
revealed no evidence of depression or psychosis, and her 
sensorium was clear.  She subsequently discussed her 
relationship with her children and her ex-husband, the abuse 
she fears her boys are suffering from her ex-husband, and the 
death of her mother at an early age and its effect upon her 
childhood.  Also in April, the claimant was seen for 
individual therapy to help with depression.  She related that 
she was getting along satisfactorily with her husband, that 
she had had recently changed jobs, and that she was attending 
a trauma processing group.  

The claimant's response to the RO's Questionnaire for PTSD 
Based upon Personal Assault, received in May 1997, provided 
no details, including names, dates, places, or units in 
support of her claim for service connection for PTSD as a 
result of personal assault while on active duty; stated that 
she had not confided in any other individual regarding her 
claimed stressors; and reported that the only changes in her 
behavior were alcohol or substance abuse, obsessive behavior 
such as overeating or undereating; and the breakup of a 
primary relationship.  

In a May 1997 Statement in Support of Claim (VA Form 21-
4138), the claimant stated that all of her treatment for PTSD 
had been at the VAMC, Hot Springs, and that the inservice 
investigations regarding her sexual harassment complaints 
were done by the Headquarters Company's Race Relations 
Committee in the latter part of 1978.  

A rating decision of October 1997 denied the claim for 
service connection for PTSD based upon sexual assault or 
sexual harassment, noting that the claimant had provided no 
specific information about such incidents; that no stressful 
events were shown during active service; and that she did not 
have a diagnosis of PTSD.  The appellant was notified of that 
adverse determination and of her right to appeal by RO letter 
of November 1997, and was provided a copy of that rating 
decision.  She submitted a Notice of Disagreement.  

Another RO letter to the claimant and her representative, 
dated in November 1997, asked that the claimant provide 
evidence in support of her assertion that she had made an 
inservice report of the stressors claimed and that an 
investigation was conducted during service, and that she 
complete and submit an authorization permitting release to 
the RO of evidence of such report and the investigation by 
the Department of the Army, as well as records of her 
treatment at the VAMC, Hot Springs and at the Women's Retreat 
at Fort Meade.  The RO further scheduled a VA psychiatric 
examination of the claimant.  

The claimant and her representative were provided a Statement 
of the Case in December 1997 which informed them of the 
issues addressed, the evidence considered, the adjudicative 
actions taken, the pertinent law and regulations, the reasons 
and bases for the determination, and her right to a hearing.  
That document further notified the claimant and her 
representative of VA's duty to assist her by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to her claim; and 
which the claimant identified and provided a record release 
authorization permitting VA to obtain those records.  In 
addition, she was informed that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise her that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

In her Substantive Appeal (VA Form 9), received in December 
1997, the claimant asserted that she had been diagnosed with 
PTSD, and was taking medication; that she had nothing other 
than her own word to prove the stressful events claimed 
during active service; and that the claimed stressors did, in 
fact, occur and are the cause of her PTSD.  She declined a 
hearing before an RO Hearing Officer or before the Board.  

In March 1998, the RO received the veteran's administrative 
and personnel records (DA-20 and 201 file).  Those documents 
show that the veteran's military occupational specialty was 
Radio Operator (05C); that in November 1977, she was assigned 
to the Headquarters & Headquarters Company, 440th Signal 
Battalion, in Germany, as Chief of RATT [Radio-Teletype]; 
that she served in that capacity until January 1979, when she 
was assigned as a Unit Policeman (95B) until her return to 
the United States in February 1979.  Those records included 
no evidence of or reference to any complaint by the veteran 
to the Headquarters Company's Race Relations Committee or to 
the Judge Advocate Corps; and there was no evidence or 
indication that an investigation had been initiated or 
conducted based upon any complaint or allegation of the 
claimant.  

A rating decision of March 1998 continued the denial of the 
appellant's claim for service connection for PTSD, citing the 
absence of any medical evidence showing the current existence 
of that disorder.  The claimant and her representative were 
notified of that determination and her right to appeal by RO 
letter of March 27, 1998, with an enclosed copy of that 
rating decision.  A Supplemental Statement of the Case was 
issued in March 1998 which notified the claimant of the issue 
addressed, the evidence considered, the adjudicative actions 
taken, the continued denial of the appellant's claim for 
service connection for PTSD, and the reasons for that 
decision.  

In October 1998, the RO undertook additional development of 
the veteran's claim for service connection for PTSD, 
requesting service department records of any complaints by 
the veteran against named individuals and copies of any 
investigative reports regarding sexual harassment conducted 
by the Headquarters & Headquarters Company, 440th Signal 
Battalion.

Outpatient treatment records from the VAMC, Fort Meade, dated 
in November 1998, show that the claimant stood 5 feet, 4 
inches tall, weighed 184 pounds, and was a full-time student.  
The claimant received treatment for her service-connected 
knee disabilities at that facility.  A VA orthopedic 
examination of the claimant's knees was conducted at the 
VAMC, Hot Springs, in November 1998.  A December 1998 RO 
letter notified the appellant and her representative that her 
case was being transferred to the Board for review, and of 
her right to submit additional evidence or to request a 
hearing before the Board, and the time limit for those 
actions.  

A Board decision of February 1999 denied service-connection 
for PTSD on the ground that there was no competent medical 
evidence that the claimant had PTSD.  The claimant and her 
representative were notified of that decision and of her 
right to appeal, and provided a copy of that Board decision.  
That decision was not appealed and became final.  

In April 1999, a report from the National Personnel Records 
Center (NPRC) was received at the RO showing that clinical 
records from Fort Bliss in 1976 and 1977 were negative, and 
that a search for clinical records for 1979 would require 
that the claimant provide the name of the hospital.  The 
claimant was notified by RO letter of April 1999 that efforts 
to obtain medical records showing treatment for sexual 
assault had been unsuccessful, and that the approximate date 
and the name of the treating hospital was needed for further 
development.  She was asked to provide the needed 
information, and that the RO would make a further search for 
the needed records.

In August 1999, the claimant submitted VA outpatient 
treatment records from the mental health clinic, VAMC, Hot 
Springs, showing that she was admitted to the Domiciliary in 
June 1999, and that she was seen by a staff psychiatrist in 
July 1999 for evaluation of her PTSD symptoms.  The claimant 
was described as calm, denied suicidal ideation, and was 
planning to go on pass with her husband, with whom she was 
feeling more comfortable.  The reporting physician cited the 
veteran's medical history, and her statement that she would 
be able to cope with the emotions elicited by recalling the 
events.  She was noted to be alert and oriented, and denied 
suicidal ideation.  She was calm and exhibited no distress, 
but acknowledged that thinking of the past has aroused 
emotions.  The veteran related that she was raped, but had no 
recollection of that event; that she walked to the barracks 
and talked to a male peer, then showered several times, but 
again stated that she had no recall of what happened or how 
she felt.  She further related that two or three months 
later, she conversed with a male peer whom she knew on the 
porch of her barracks; that she was asked to take a walk with 
him and talk about his relationship with another female; that 
they entered a building where he pulled her down; that they 
struggled; and that "the next thing she knew, she was coming 
to."  The claimant stated that she did not know if she had 
been raped, but returned to her barracks and took multiple 
showers to get clean; that she discussed the event with her 
female peers but was advised not to report the attack because 
it would "lead to more problems of accusations [and] 
therefore reprisals and lead to more harassment."  The 
claimant further stated that she has "lost the memory of 
other events in the service." 

The claimant asserted that she had an even more stressful 
time in Germany because she was the only female NCO with the 
Headquarters Company; that she felt that they were always 
trying to find some reason for an Article 15 (nonjudicial 
punishment) to get her busted or kicked out; that she was an 
E-5, but was made to do an E-6's job; that "they didn't 
follow [her] orders; and that she "asked for help but didn't 
get it."  In response to an inquiry as to other stressful 
events in her life, the claimant stated that when she was 22, 
she was "in a motor vehicle accident in which a car drove 
into [her]", causing her to fear that she would die; that 
she was in another motor vehicle accident while pregnant in 
1977; that she banged her head and cracked her knee; and that 
she was seen in the Emergency Room and released.  

The claimant further related that her scariest preservice 
event was seeing her mother die of cancer when she was 15 
years old; that one icy morning, her father had called to 
tell her that her mother had died; that she had dreams of 
that event; that she "blacked out" the day of her mother's 
funeral, which the examiner noted to constitute "the first 
dissociative event she recalls"; and that she continues to 
have an emotional reaction to icy mornings.  The claimant 
further stated that she "had no recall or ever being 
sexually, emotionally or physically abused as a child", but 
then stated that after her mother's death, she was physically 
and mentally abused by her father, who "accused her of her 
mother's death, choked her, threatened to kill her, and 
called her a slut."  She related that she continued to live 
with her father and brother from the time of her mother's 
death until graduating high school, then entered the service.

The examiner noted that during that interview, the claimant 
did not mention the abuse previously reported at the hands of 
her first husband, but on inquiry, asserted that her first 
husband brought two males home for her to have sex with; that 
he had previously struck her in the face; and that the 
inference was that if she did not "sleep with" these two 
men, her husband would physically harm her; and that "he had 
control of me."  She further related that she had a quick 
temper; that she had once kicked him in the mouth with her 
combat boot; and that she once threw a butter knife at him.  
She further alleged that he threatened her on two occasions 
and "after she went hysterical;" that after she left 
service, they moved to his home town in Nebraska; and that 
she "once took a rifle to him."  The examiner stated that 
the claimant has shared other information of an abusive 
husband in the past, and cited the relevant treatment 
records.  

The claimant further related that after service separation, 
she was agitated, irritable, depressed and wanted to isolate 
from the world; that she "felt like a balloon that had 
lifted" after she divorced her first husband; that her 
present husband had "helped bring her out of her comatose 
state"; and that her nightmares started in October 1966 
after she remarried.  In addition, she reported that at age 
17 or 18, she experienced episodes in which her eyes rolled 
back in her head and her jaw moved out of place, and of 
crying without tears; that her stepmother was no help; that 
she fears mistreatment and avoids people, "knowing that she 
would fall into their traps too easily"; and that she 
generally "automatically" feels helpless, overpowered and 
fearful; that she expects to live about 50 years because she 
feels that she is following in her mother's footsteps; that 
she sits with her back to the wall because she does not like 
people behind her; that she has been known to "come around 
with a fist" when she is approached from the rear; and that 
she finds herself out of the bed at night, which she likened 
to sleep-walking.  The examiner noted that the claimant was 
first admitted to the VAMC for gynecological problems in 
November 1966; that she was admitted to the Domiciliary in 
February 1997 for treatment of depression after being 
hospitalized for a fractured patella, which the claimant 
described as "her first treatment for psychiatric 
problems"; that she was subsequently treated for post trauma 
symptoms, casing clinically significant distress and 
impairment on social and occupational functioning; and that 
she was currently in residential care following an overdose 
when experiencing several life stressors.  The examiner 
further stated that the history reported by the claimant 
diagnoses PTSD with delayed onset and dissociative disorder, 
not otherwise specified, based upon her report of periods of 
time for which she could not account.  She was reported to be 
very insightful and to have learned many strategies for 
coping, and her relations to others were said to be similar 
to other people who have suffered severe trauma and who have 
PTSD.  

A rating decision of August 1999 denied service connection 
for PTSD.  The claimant and her representative were notified 
of that action and of her right to appeal by RO letter of 
September 2, 1999, with an enclosed copy of the rating 
decision.  The appellant filed a Notice of Disagreement with 
that decision, in which she asserted that being in the 
military is hard for a female because she is always having to 
prove herself; that if she is not having affairs with 
officers and higher NCO's she is treated badly; that men in 
the military thought that women in the military were either 
whores or lesbians; that she was told that in order for her 
to get into the military, she would have to sleep with one of 
the recruiters; that basic training was hard, but she passed; 
that when she got to Advanced Individual Training (AIT), she 
was raped by one of the students; that she did not report 
that event because the offender would have been left free to 
finish his military career, while she would have been put out 
of the military or be permitted to remain while being 
"treated like a whore."  She further related that she got 
married, and that following AIT, she was transferred to the 
1st Aviation Company at Fort Bliss; that no one there would 
let her do her military occupational specialty; that she 
became very rusty before being permitted to work in her mos; 
that she was harassed about it by a Lieutenant; and that 
every time she asked for help or to be sent to BLC or PLC, no 
one would send her.  

The claimant further stated that when she reported for duty 
to her unit in Germany, her Master sergeant was surprised to 
find that she was female; that she was told that her team 
would have to retrain her because of the period spent working 
outside of her mos, but instead was assigned to work in the 
intelligence office; that she was generally treated poorly 
and began to drink.  She further complained about her 
treatment in her unit, her duty assignments, and her Article 
15 for a security violation (described as a "set-up"), and 
stated that she went to the Judge Advocate office for help, 
but at the hearing, her Judge Advocate representative and the 
equal opportunity people were "sent away;" and that she 
took an "early discharge" because of those events.  She 
further stated that because of the events described, she 
hated the military and hated most men, but especially "those 
who did all of this to [her];" that her marriage was shaky 
because of her moods and all, that she had tried to commit 
suicide; that she was unable to keep a job; that she is 
having a hard time with school; that she doesn't trust people 
and doesn't like being around people; isolates, overeats, and 
doesn't sleep well.  

The claimant and her representative were issued a Statement 
of the Case in September 1999, which notified her of the 
issue addressed; the evidence considered; the adjudicative 
actions taken, the pertinent law and regulations pertaining 
to claims for service connection, the decision reached, and 
the reasons and bases for that decision.  

In a statement from the claimant, received at the RO in 
November 1999, she asserted that while in AIT, she went for a 
walk with a male peer, who subsequently pulled her into a 
building and began to manhandle her; that he then forced 
himself upon her; that she doesn't remember the events but 
remembers standing and buttoning her shirt afterwards, then 
returning to the barracks and being in the shower.  

The claimant further asserted that she was harassed when she 
got to her first duty station; that nothing much went on 
except that her ex-husband wanted her to go to bed with one 
of his friends; and that after the event, she told no one 
because it hurt her.  She then related that while she was in 
AIT, her ex-husband wanted her to go to bed with two of his 
friends; and that he indicated that he would be very happy if 
she did this for him.  She further related that when she was 
assigned to Germany, her Master sergeant was very 
disappointed because he expected a man; that her unit then 
tried to make her life a "hellhole"; that she was expected 
to keep them informed of the problems of all the 
communications rigs, and to correct them; and that she tried 
to seek help with the Human Resource Section and the Judge 
Advocate's office, but when she had to go to the Article 15 
hearing before the battalion commander, she had to defend 
herself.  She further listed symptoms of her PTSD as 
isolation, violent temper, depression, jumpiness, sleep 
disorder, eating disorder, mistrust, lack of concentration, 
and anxiety.  

The claimant and her representative were issued a 
Supplemental Statement of the Case in December 1999, which 
notified her of the issue addressed; the additional evidence 
considered; the adjudicative actions taken, the decision 
reached, and the reasons and bases for that decision.  

In January 2000, the claimant submitted additional outpatient 
treatment records from the mental health clinic, VAMC, Hot 
Springs, dated from June 1999 to August 1999.  The entry 
dated in June 1999 stated that the claimant was a married 
female with PTSD and a characterologic disorder who was on 24 
hour observation after taking an overdose of Valium, and 
cited her statement that she was having more nightmares while 
not taking that medication.  She stated that she had tried 
everything she knows to improve her relationship with her 
husband, and does not know how to tolerate their present 
relationship, but was not presently suicidal, and she was 
scheduled for a mental hygiene screening.  The report of her 
mental hygiene screening, conducted the same day by the VA 
psychiatrist who had already diagnosed PTSD and a character 
disorder in the claimant, stated that the claimant's husband 
related that the claimant had threatened to divorce him if he 
had her committed to a locked ward; that she accused him of 
putting up walls, of not being communicative, and of never 
apologizing or trying to change; and that while preparing to 
come to the VAMC that morning, she had stated that she wished 
he were coming with her because she would cause a wreck and 
that would "take care of it."  He asked that the claimant 
be committed to the inpatient psychiatric unit because he 
would be away that weekend.  

The claimant expressed suicidal ideation, spoke of her 
anguish over her husband not communicating with her, of her 
difficulties with her car while he had been away, and of his 
sending the sheriff to check on her to make sure that she had 
not taken too much medication.  The claimant was calm, fully 
oriented, expressed only mild emotion, and was despondent but 
not psychotic.  She eventually agreed to remain safe and not 
harm herself if she could be removed from the presence of her 
husband.  She agreed to remain in the Domiciliary while her 
husband was away at Guard duty, or to consider outpatient 
treatment if she was not accepted in the Domiciliary, and 
agreed to report any suicidal ideation to the staff.  
Subsequently in July 1999, the veteran's treating staff 
psychiatrist stated that she had just reviewed Volumes I and 
II of the veteran's claims folders, and had completed her 
application for admission to the VAMC, Menlo Park; while 
another entry showed that the veteran had an appointment to 
review her history and evaluate her PTSD symptoms.  She was 
alert and oriented, denied suicidal ideation, and showed no 
evidence of decompensation.  An entry in August 1999 cited 
the claimant's statement that she did not want to discuss her 
feelings of being "slighted" the previous week when her 
therapist had missed an appointment; that she was waiting 
until she calmed herself because she "could be cruel like 
her father"; that she was like her father in that she is 
quiet and holds things in, then gets angry and explodes,  She 
asserted that her father never showed any emotion until he 
was angry, denied that either of her parents had problems 
with alcohol or other substances, and discussed her tendency 
to focus on her marital problems and to avoid talking about 
her inner feelings or her relationship with her parents.  
Mental status examination was unremarkable.  The claimant 
subsequently denied having any emotional response toward the 
attending psychiatrist when she read the PTSD report, and 
indicated that she had enrolled in summer school.  Her mental 
status examination was again unremarkable.   

In August 1999, the claimant was described as having PTSD and 
depression, but reported that her depression had lifted; that 
she had experienced only one nightmare that week; and that 
she had been paying attention to her appearance and dress 
when she sees her husband.  The examiner noted that the 
claimant was neither depressed nor euphoric; that her affect 
was bright and judgment was good, and that she denied 
homicidal or suicidal ideation or auditory or visual 
hallucinations.  She agreed to remain in the Domiciliary 
until she had adjusted to her fall school schedule.   

VA outpatient treatment records from the mental health 
clinic, VAMC, Hot Springs, dated in October 1999, noted the 
claimant's statement that she was proud of herself for 
dealing with several stressful incidents during the past 
week, and it was noted that she was bright and hopeful, and 
that she was functioning about as well as could be expected.  
She requested medication to help her get to sleep, and agreed 
to cut back on her caffeine intake.  In November 1999, the 
claimant missed an appointment due to transportation 
problems.  

The claimant and her representative were issued a 
Supplemental Statement of the Case in January 2000, which 
notified her of the issue addressed; the additional evidence 
considered; the adjudicative actions taken, the decision 
reached, and the reasons and bases for that decision.  

In a February 2000 letter to her Congressman, the claimant 
asked for assistance in obtaining service connection for 
PTSD.  She asserted that she had no proof of her claims 
because when she entered service, the Army was just letting 
females branch out into different areas, but it was still a 
man's army; that the officers and older sergeants made life 
hell for females, and that if you reported it, you would have 
been told that it was the female's fault, blamed for the 
problem, or thrown out of the service.  She asserted that the 
Army recruiter told her that she would have to sleep with him 
because she had not passed the test; that she was raped while 
on active duty, but did not report it because she could not 
remember the event and only the happenings before and 
afterward; and that her doctor at the VA hospital said that 
she had probably blocked out the incident, and that she would 
probably never remember it.  She related that officers and 
NCO's tried to set up an incident so that they could get her 
out of the service.  She further stated that her doctor had 
found that she had PTSD before she entered service, but 
active service had added to it.  

In March 2000, the appellant submitted another report of 
stressors concerning an inservice personal assault, in which 
she stated that she had already described those events, and 
added no additional information.  That document was accepted 
as her Substantive Appeal (VA Form 9), and the appellant and 
her representative were so notified.  

In a March 2000 letter to the RO, the claimant requested a 
videoconference hearing with an RO Hearing Officer.  

A videoconference hearing was held on May 23, 2000, before an 
RO Hearing Officer.  The appellant's representative 
summarized her contentions, and the claimant offered 
testimony in support of her claim and complained that the RO 
had repeatedly denied that claim.  She testified that she had 
gotten out of boot camp in about September 1974; that she was 
raped one night in the early fall of 1974, or the early 
spring of 1975, while undergoing AIT at Fort Gordon; that she 
had returned to the barracks, spoken to a uniformed 
individual standing on the porch, and had gone for a walk 
with him; that the individual told her that her wanted to 
have sex with her, but she declined, and that when he 
persisted, she knew that she had to give in or wind up 
getting hurt; that the individual was about her age and that 
she and the individual were both E-2's; that they entered a 
building and that she cannot remember being raped, but could 
only remember leaving the barracks and returning.  
She stated that she took a shower after returning to the 
barracks, and could not remember whether she suffered any 
bruising or cuts, but asserted that she was in shock and did 
not give any thought to going to the Dispensary or hospital.  
She further related that she did not talk to anyone about 
that event, but continued her regular training schedule the 
next morning.   

When asked about her previous statement to VA that she had 
discussed the incident with female peers about the incident, 
the claimant stated that she doesn't remember when she talked 
about the incident, but thinks that it was while she was at 
Fort Gordon, and before she went to Fort Bliss, and that it 
was part of a general discussion of "incidents and stuff in 
the military;" that the service is a "man's world", and 
that women are not qualified, but are "only good for 
spreading their love and getting out."  She also stated that 
she does not remember whether that discussion took place 
before or after the incident described, or the identity of 
the individuals with whom she talked; that the incident was 
not reported; that she never discussed it with a chaplain or 
brother or sister, that she never saw the individual again; 
and that this particular incident was the only time she was 
ever sexually assaulted while on active duty.  She further 
stated that she married shortly thereafter; that her husband 
knew nothing of the incident; and that it would be impossible 
for her to obtain any third party verification of the 
incident.  

The remainder of the claimant's testimony did not refer to 
any incidents of sexual assault, but described her impression 
that she was generally mistreated by members of her unit 
while serving in Germany with respect to assignments and 
efforts to sabotage her career, Article 15 hearings in an 
effort to push her out of the service, and that in July 1979, 
she got out of service.  In response to questions, she 
indicated that she regarded her unfavorable treatment while 
serving in Germany as sexual harassment, and that she 
reported those incidents to the Headquarters Company, 440th 
Signal Battalion's Race Relations program and to the Judge 
Advocate office, but that none of the personnel from those 
offices appeared with her at her Article 15 hearing, held in 
October 1978.  She indicated that she could not remember the 
names of the individuals to whom she related her complaints; 
that no investigation was ever conducted; that the 
individuals to whom she reported those matters of sexual 
harassment failed to appear at her Article 15 hearing; that 
following the hearing, she was given a copy of the decision, 
but doesn't know its current whereabouts; and that she was 
reduced in rank and lost pay for "security violations."  
The claimant further stated that she never wrote to anyone at 
home or elsewhere about the matters she described.  

The claimant further testified that she had been diagnosed 
with PTSD by Dr. A. H. at the VAMC, Hot Springs, and 
introduced into evidence a letter from that physician and a 
letter from a therapist at the VetCenter in Rapid City.  The 
claimant's husband testified as to his observations and 
conclusions with respect to her mental status and behavior, 
asserted that "we all know" that most rapes and sexual 
harassments go unreported, and stated that the claimant 
sleeps poorly, with frequent wakenings.  He further noted 
that she got an award for the reliability of her RATT [radio-
teletype] rig, but was suddenly found to be a lousy soldier 
and reduced in rank.  He stated that he knew the claimant 
briefly while in service, but was not in her unit while in 
Germany.  A transcript of the testimony is of record.  

The additional evidence introduced into the record following 
the hearing includes outpatient treatment records, dated in 
May 2000, from the claimant's physician at the VAMC, Hot 
Springs (Dr. A.H.), and a May 2000 letter from a therapist at 
the VetCenter in Rapid City.  The May 2000 outpatient 
treatment records show that the claimant asked her physician 
to write a letter to be used at her personal hearing; that 
the claimant's physician stated that she had been seeing the 
veteran on a monthly basis since April 1998 for PTSD and 
depression; that the claimant had exhibited and described 
many symptoms that can diagnose PTSD; and that her history 
also supported that diagnosis.  She listed the medications 
currently prescribed for the claimant's autonomic nervous 
system, which she indicated also treats her PTSD and 
depression.

A May 2000 letter from a therapist at the VetCenter in Rapid 
City stated that the claimant had been attending a trauma 
treatment group at the VAMC, Hot Springs; that she had asked 
to be involved with the VetCenter due to a sexual trauma 
issues related to military service; that she related an 
incident around August or September 1974 at Fort Gordon; and 
that she stated that she had made no report of that incident 
because of fear of retaliation and of adversely affecting her 
military career.

The claimant and her representative were issued a 
Supplemental Statement of the Case in August 2000, prepared 
by the Hearing Officer, which notified her of the issue 
addressed; the requirements for establishing service 
connection for PTSD; the additional evidence considered; the 
decision reached, and the reasons and bases for that 
decision.  She was informed that she had the right to submit 
additional evidence or argument. 

A Report of Contact, (VA Form 119), dated in January 2001, 
shows that the claimant and her representative spoke with an 
RO employee; and that the claimant stated that she did not 
want a Board hearing, and asked that her case be transferred 
to the Board.  An RO letter of January 2001 to the claimant 
and her representative notified her that her case was being 
transferred to the Board, and that she had the right to 
submit additional evidence to the Board or to request a 
hearing before the Board, and the time limit for those 
actions.   

This case was previously before the Board in May 2001, at 
which time the Board denied the appellant's claim for a 
rating in excess of 20 percent for postoperative residuals of 
a left knee injury, granted a separate rating for arthritis 
of that knee, determined that new and material evidence had 
been submitted to reopen the claim for service connection for 
PTSD since the final Board decision of February 1999 denying 
that claim, and remanded that reopened claim to the RO for 
further development of the evidence, to include obtaining the 
veteran's complete service personnel, administrative, and 
disciplinary records, as well as records of any complaints 
filed with the Judge Advocate Corps or Race Relations Office 
while she was assigned to the Headquarters Company, 440th 
Signal Battalion, together with copies of any investigations 
conducted, and, if warranted by those records, to afford the 
claimant another VA psychiatric examination with diagnoses 
and nexus medical opinions.  The appellant was informed that 
she had the right to submit additional evidence and argument 
on the matter the Board had remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The record 
shows that the actions requested on remand have been 
satisfactorily completed.  

In October 2001, the RO requested the veteran's complete 
service personnel, administrative, and disciplinary records, 
as well as records of any complaints filed with the Judge 
Advocate Corps or Race Relations Office while she was 
assigned to the Headquarters Company, 440th Signal Battalion, 
together with copies of any investigations conducted.  

The veteran's service personnel, administrative, and 
disciplinary records were received at the RO in February 
2002.  Those records show that the claimant was in basic 
training at Fort McClellan from July 1974 to September 1974; 
that she underwent Advanced Individual Training at the Radio 
Teletype School, Ft Gordon, from September 1974 to through 
November 1974, when her military occupational specialty (mos) 
was Radio-Teletype Operator (05F); that she was assigned to 
the 1st Army Security Agency Aviation Company, Fort Bliss, 
from April 1975 to November 1977; that she was then assigned 
to the Headquarters & Headquarters Company, 440th Signal 
Battalion, in Darmstadt, Germany, from November 1977 to 
December 1978.  During all duty assignments following 
completion of AIT, the claimant served as a Radio-Teletype 
Operator (RATT), except that in January 1978, the veteran was 
reassigned to special duty with the 440th Signal Battalion's 
Unit Police Force as a Unit Policeman.  While assigned to the 
Headquarters & Headquarters Company, 440th Signal Battalion, 
in Darmstadt, Germany, from November 1977 to December 1978, 
she served as Chief of a RATT Team, prior to being reassigned 
to special duty with the 440th Signal Battalion's Unit Police 
Force as a Unit Policeman in January 1978.  She was honorably 
discharged in Darmstadt, Germany, in July 1979.  

The veteran underwent a background investigation in July 
1974, and was granted a security clearance in April 1975.  
Her enlisted evaluation report in November 1975 showed that 
she was rated as average in basic communications procedures 
and message handling techniques, equipment operation, and 
installation and maintenance of equipment, and was rated low 
in signal security and records and reports; while her 
enlisted evaluation report in November 1976 showed that she 
was rated as average in message handling techniques, signal 
security, and records and reports; and rated low in basic 
communications procedures and installation and maintenance of 
equipment.  In 1978, the claimant acknowledged that she was 
no longer qualified to perform her duties as a Radio-Teletype 
Operator (05F) because of her permanent L3 profile, and 
requested reassignment to one of several mos's, but was 
retained as a Radio-Teletype Operator (05F) by the 
reclassification board in June 1978.  Her enlisted evaluation 
performance evaluation in July 1978 shows that she was 
superior to most enlisted personnel in her mos, while her 
enlisted evaluation performance evaluations in September 1978 
and in January 1979 each showed that she met or exceeded all 
duty requirements.  

The veteran's disciplinary records show that in February 
1979, proceedings were held under Article 15, Uniform Code of 
Military Regulations, on charges of being derelict in the 
performance of her duties in January 1979 by failing to 
secure current classified material and a box containing key 
blocks; that in January 1979, she was absent from her 
assigned place of duty; and that in January 1979, she failed 
to report to her appointed place of duty.  Charges of failure 
to wear a proper uniform while in Darmstadt, Germany, in 
January 1979, were withdrawn.  Prior to the Article 15 
proceedings, the veteran signed a statement that she had been 
fully advised of her rights under Article 15, Uniform Code of 
Military Regulations, to include her right to consult with a 
Counsel/Lawyer prior to making a decision to accept Article 
15 punishment; that she has been informed of the location of 
the nearest Judge Advocate office and afforded an opportunity 
to consult with a Counsel/Lawyer; and that she knowingly and 
voluntarily waived her right to consult with a Counsel/ 
Lawyer prior to accepting Article 15 punishment.  The veteran 
waived trial by court-martial, and did not request a hearing.  
She was found guilty of the charges, and sentenced to 
reduction in grade to E-4, and forfeiture of $50. per month 
for one month.  The veteran was notified of her right to 
appeal that determination, and the manner in which to 
initiate that appeal.  She indicated that she did not want to 
appeal that determination.  

Those records further show that the claimant was an E-1 while 
in basic training; that she was promoted to E-2 upon 
completion of basic training; and that she was promoted to 
PFC (E-3) upon completion of AIT.  In October 1974, she was 
promoted to Specialist 4th Class (E-4), and in October 1976, 
was promoted to Sergeant E-5.  As noted, she was reduced in 
grade to E-4 following the Article 15 proceedings in February 
1979.  

The cited service personnel, administrative, and disciplinary 
records are silent for any documentary evidence showing that 
the claimant made any complaint to the Office of the Staff 
Judge Advocate, to the Battalion Commander, to the Race 
Relations Committee, or to the Human Resources Office [of 
the] Headquarters Company, while assigned to the 440th Signal 
Battalion, or at any other time during her period of active 
service.  

Additional outpatient treatment records from the VAMC, Hot 
Springs, dated from September 2001 to March 2002, show that 
the claimant missed appointments in September and October 
2001.  She was seen in November 2001 reporting noncompliance 
with medication, stating that she was "not happy and not 
depressed", and complaining of not sleeping at night and not 
coping well with school.  She reported an improved 
relationship with her husband, and denied the use of alcohol, 
marijuana, or street drugs.  Most of the interview session 
was devoted to discussing new medications and getting them 
into the computer.  A report of a subsequent appointment in 
November 2001 shows that the claimant stated that things were 
going well; that she does not have the stress of being a 
student; and that she will work with Vocational 
Rehabilitation to find suitable employment.  She complained 
of getting very anxious at times, accompanied by anger, 
generalized anxiety, or PTSD arousal.  She was very calm and 
not despondent, and denied suicidal ideation or the use of 
alcohol, marijuana, or street drugs.  The Global Assessment 
of Functioning (GAF) Score was 55.  The claimant canceled her 
December 2001 appointment.  

Outpatient treatment records from the VAMC, Hot Springs, 
dated in February 2002, show that the claimant reported that 
she was keeping busy with crafts and reading; that she has 
not decided whether she wants to find a part-time job; that 
there is some possibility that her 13-year-old son may come 
and live with her; and that work frightens her because she 
fears the stress will heighten her symptoms.  She stated that 
her relationship with her husband was going well; that they 
talk and joke more; and that she has been really relaxed 
lately and pampering herself.  In March 2002, the claimant 
reported a dream about her mother, but used body relaxation 
techniques and was able to go back to sleep.  She complained 
of her husband's use of alcohol, but sees it as his problem, 
and stated that she had not used alcohol for nearly four 
months, had no suicidal ideation for 7 months, and that her 
depression is largely resolved.  The treating physician 
stated that the claimant's affect was calm and bright; that 
she was functioning adequately and as well as ever, and that 
she was hopeful and content.  Her GAF Score was 55.

A report of VA PTSD examination, conducted in March 2002, 
shows that the examiner reviewed the veteran's claims folders 
and conducted a clinical interview with the claimant.  A 
history of a psychiatric admission to the VAMC, Hot Springs, 
for a drug overdose was noted, with fairly continuous 
outpatient care subsequently for complaints of depression, 
and it was noted that following evaluation by Dr. A.H., a 
diagnosis of PTSD was added to her diagnosis list.  It was 
further noted that the claimant's symptoms had been in 
partial remission for the past year.  The veteran complained 
of a variable, sometimes angry, mood, with some anxiety and 
occasional sadness, with a fair energy level, variable 
concentration, and sleep interruptions, and stated that she 
has nightmares about "somebody coming after me" and feeling 
as if she is being attacked.  

The claimant reported no history of legal or medical 
problems, no delinquency, alcohol or drug problems, and 
offered a preservice history of completing high school and 
working a year in bank bookkeeping department prior to 
entering service.  She was exposed to trauma stressors prior 
to entering service, including the death of her mother when 
the claimant was 16 [sic], and emotional and physical abuse 
by her father, including multiple attempts to hit or choke 
her.  The claimant stated that she enlisted in the U.S Army, 
and served from July 1974 to July 1979; that she did not 
serve in combat or within a war zone; that she was not 
exposed to combat or combat stressors; that her mos was radio 
teletype; that her highest rank achieved was E-5; and that 
she received an honorable discharge.  

The appellant reported several stressful incidents, asserting 
that while in basic training at Fort McClellan in August 
1974, she was sexually assaulted by an individual in civilian 
clothes while in a park located on post; and that she did not 
tell anyone, received no physical examination or treatment; 
did not remember the specific event; and that there was no 
objective evidence to say that the rape occurred or did not 
occur.  She stated that she did not remember much about that 
incident.  

The claimant further recounted that while a Fort Gordon in 
the fall of 1974, she was returning to her barracks when she 
agreed to go walking with another soldier; that she 
"evidently blanked out"; and that he raped her.  She 
related that she did not report that event to anyone, 
received no physical examination or treatment, and never 
talked about the incident until in therapy with Dr. A.H. in 
July 1999 at the VAMC, Hot Springs.  She further stated that 
she "did not remember this incident", but it was "in the 
records."  

The claimant reported a third stressor while assigned to the 
440th Signal Battalion in Germany from November 1977 to July 
1979, alleged sexual harassment through direct verbal 
statements or innuendoes.  She asserted that she charged two 
officers  and two senior NCO's with sexual harassment, 
reported the incidents to Race Relations and the Judge 
Advocate's office, and that the investigation was 
inconclusive and no action was taken.  

She reported occupational experience in bank bookkeeping 
prior to service entry, and had multiple jobs after service 
discharge, usually involving waitress work or cashier's work, 
as well as three years employment as a factory tester, and 
stated that she last worked in January 1966.  She related 
that she had never been fired, but usually quits her 
employment due to stress and anger.  She reported two 
marriages, and stated that she currently lives with her 
second husband and 22-year-old son, with whom she has a fair 
relationship; and that she had a fair relationship with her 
other grown children of her first marriage except for her 13-
year-old son who lives with his biological father.  She 
reported no postservice traumatic incidents, stated that she 
was jailed for one day in 1995 for writing bad checks; that 
she has a history of assault, without conviction; and 
indicated that she had 3 to 4 years of college without a 
degree.  She further asserted that she "tends to isolate 
from other people."

Mental status examination revealed that she was well 
oriented, and her speech was slow, while her thought 
processes were logical, associations were intact, and her 
affect was restricted and slightly blunted.  Her attention, 
concentration, language and fund of knowledge were 
acceptable, and she could discuss current events and name the 
President.  She maintained personal hygiene and other basic 
activities of daily living, her judgment an insight were 
acceptable, and impulse control was adequate.  Her recent 
memory was mildly decreased, while remote memory was mildly 
to moderately decreased, but she could do serial 7's and 
monetary calculations.   Per the claimant's history, she has 
occasional panic attacks, interrupted sleep, and a documented 
recurrent major depressive disorder since February 1997, as 
well as a personality disorder, not otherwise specified, with 
histrionic and borderline features.  

The VA psychiatric examiner stated that the claimant's 
allegations of sexual traumas and harassment while in the 
military cannot be verified by any objective evidence.  He 
further noted that she attributed social isolation and mood 
difficulties to stress exposure, and that specific PTSD 
symptoms reported include twice-monthly nightmares of being 
attacked, and occasional distressing recollection of events 
that occurred, although she reports that she generally tends 
to block them out.  The claimant further related feelings of 
detachment or estrangement from others, as well as 
hypervigilance.  

Applying the criteria stated in the fourth edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM-IV), the Axis I diagnosis was 
major depression, recurrent, severe, non-psychotic, and 
nonservice-connected; while the Axis II diagnosis was 
personality disorder, not otherwise specified, with 
histrionic and borderline features; and the Axis III factors 
were bilateral knee dysfunctions and traumatic arthritis; the 
Axis IV psychosocial stressors were identified as a difficult 
relationship with her husband; and the Axis V GAF Score was 
55, excluding the personality disorder, and 45 including the 
personality disorder.  

The VA psychiatric examiner further stated that the diagnosis 
of PTSD was not supportable under the DSM III criteria in 
effect prior to November 7, 1996; and that PTSD based upon 
alleged military traumas would not be diagnosed today.  He 
further called attention to pre-trauma risk factors that 
might have rendered the claimant vulnerable to developing 
PTSD, including severe emotional and physical abuse by her 
father from age 16 to 18, after her mother's death.  He 
stated that the claimant currently demonstrates a 
considerable impairment in the ability to focus on timely 
task completion and a considerable impairment in her ability 
to tolerate the increased demands and stress of the workplace 
secondary to her nonservice-connected recurrent major 
depression, recurrent, severe, non-psychotic, and nonservice-
connected, as well as mild impairment in the workplace 
secondary to her nonservice-connected personality disorder, 
not otherwise specified, with histrionic and borderline 
features, and that her prognosis for improvement was guarded.  
He noted that the claimant did not attempt to exaggerate her 
symptoms during the interview, and that she was competent for 
VA purposes.  

The appellant and her representative were provided a 
Supplemental Statement of the Case in April 2002 which 
notified them of the issue addressed; the additional evidence 
considered; the adjudicative actions taken; the requirements 
for establishing service connection for PTSD based upon an 
inservice personal assault, including the recent amendment to 
the adjudication regulations concerning the type of evidence 
that may be relevant in corroborating a veteran's statements 
regarding the occurrence of a stressor in claims for service 
connection of PTSD resulting from personal assault; the 
decision reached, and the reasons and bases for that 
decision.  In addition, that document described the actions 
taken by the RO pursuant to the Board's remand, and the 
outcome of all development actions undertaken.  She was 
informed that she had the right to submit additional evidence 
and argument on the matter the Board had remanded to the 
regional office.  

By RO letter of September 2002, the veteran and her 
representative were informed that the actions required in the 
Board's May 2000 remand order had been completed, and that 
her case was ready to be returned to the Board for further 
appellate consideration.  She was informed that she had the 
right to submit additional evidence to the Board, to request 
a hearing before the Board, or to change representatives, and 
the time limit for those actions.   


II. Analysis

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-98 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 
2002)].  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record shows that the veteran and her 
representative were notified of the provisions of the VCAA by 
the Board's May 2001 remand order; and that she was also 
notified of the evidence needed to establish her claim and of 
VA's duty to assist her in obtaining that evidence by 
Statements of the Case issued in December 1997 and September 
1999, and in the Supplemental Statements of the Case issued 
in March 1998, in December 1999, in January 2000, in August 
2000, in March 2992, and in April 2002; and by RO letter of 
September 2, 2002. 

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As previously noted, the Board's May 2001 
decision determined that new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.  Thus, the matter now before the Board does not address 
the reopening of a previously and finally denied claim, and 
the revised regulations pertaining to such claims are 
inapplicable to this appeal.  

The Board notes that the record shows that the claimant and 
her representative have been notified of the evidence needed 
to establish her claim, and which part of that evidence was 
to be obtained by the RO and which part was to be obtained by 
the claimant by RO letters of April 1997, May 1997, November 
1997, the Statement of the Case issued in December 1997, the 
Supplemental Statements of the Case issued in March 1998; the 
Statement of the Case issued in September 1999, the 
Supplemental Statements of the Case issued in December 1999, 
in January 2000, in August 2000, and in April 2002.  The 
Board finds that the claimant and her representative have 
been repeatedly informed of the evidence needed and which 
part of that evidence would be obtained by the claimant and 
which part by the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record further shows that all relevant evidence necessary 
for disposition of the veteran's claim for service connection 
for PTSD based upon personal assault have been obtained by 
the RO.  The RO has obtained the veteran's complete service 
medical, administrative, personnel and disciplinary records 
from her period of active service, and has asked that the 
claimant identify evidence which would support her claim.  In 
addition, the RO has obtained all private and VA records 
identified by the veteran, and she had been afforded VA 
general medical and psychiatric examinations in connection 
with her claim in March 1983, and a VA PTSD examination in 
February 2002.  The claimant has further been afforded a 
hearing before an RO Hearing Officer, and has declined a 
hearing before the Board.  
Based upon the foregoing, the Board finds that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist her in obtaining all evidence 
necessary to substantiate her claim have been fully met.  The 
appellant has not argued a notice or duty to assist violation 
under the VCAA, and the Board finds that it is clear that the 
appellant was fully notified and aware of the type of 
information and evidence required to prove her claim for 
service connection for PTSD due to personal assault.  

In view of the extensive factual development in the case, as 
demonstrated by the Board's May 2001 remand and the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating the veteran's claim for service connection for 
PTSD .  For those reasons, further development of the claim 
is not necessary for compliance with the provisions of 
38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002).



Service Connection for PTSD

The issue before the Board involves a claim of entitlement to 
service connection for PTSD based upon inservice personal 
assault.  The evidence of record has been fully described in 
the Evidence section of this decision, above, and will not be 
repeated except as necessary for purposes of clarification.  
It is neither contended nor established that the claimant 
served in combat or was a prisoner of war, and the law and 
regulations applicable to those serving in combat against the 
enemy or former prisoners of war are inapplicable to this 
claim.  See  38 U.S.C.A. § 1154(b); 38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2002); 38 C.F.R. 3.304(d) (2002).

Governing law and regulations provide that in order to 
establish service connection for claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  In this case, psychosis has not been diagnosed in 
the claimant. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991 & 
Supp. 2002).  Clear and unmistakable evidence that the 
disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(b) (2002);  Akins v. Derwinski,  1 Vet. 
App. 228, 232 (1991);  Bagby v. Derwinski,  1 Vet. App. 225 
(1991).  The claimant's service entrance examination is not 
available, and the Board must accord the claimant the 
presumption of soundness at service entry.  See Jensen v. 
Brown,  19 F.3d. 1413 (Fed. Cir. 1994).

If a condition noted during service is not shown to be 
chronic, then continuity of symptomatology after service 
generally is required for service connection.  38 C.F.R. § 
3.303(b) (1998).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of  
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002);  38 C.F.R. § 3.303(d) (2002);  Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

At the time of receipt of the claimant's initial claim for 
service connection for PTSD, governing regulations provided 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.   
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (1998).  The provisions 
of 38 C.F.R. §4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL, FOURTH EDITION (DSM-IV).  
38 C.F.R. Part 4, § 4.125(a) (1998).   



Furthermore, at that time VA Adjudication Manual M-21 
[hereinafter Manual M-21] provided that "alternative 
sources" may provide credible evidence of a noncombat 
stressor in PTSD claims based upon personal assault.  Manual 
M-21, Part III 5.14c. provides guidance on the types of 
evidence that may serve as "credible supporting evidence" 
for establishing PTSD which was allegedly precipitated by a 
personal assault during active service.  See Manual M-21, 
Part III 5.14c.

In addition, Manual M-21, Part III 5.14c(5) states, with 
respect to claims based upon personal assault: "The service 
record may be devoid of evidence because many victims of 
personal assault, especially sexual assault or domestic 
violence, do not file official reports either with military 
or civilian authorities.  Therefore, development to 
alternative sources is critical."  A list of possible 
alternative sources is provided.  Included among the sources 
are statements from confidants, such as fellow service 
members.  See also Patton v. West, 12 Vet. App. 272 (1999)

The United States Court of Appeal for Veterans' Claims (the 
Court) has held that VA is not "bound to accept [the 
claimant's] uncorroborated account" of a stressor, nor to 
"accept [a] social worker's and psychiatrist's 
unsubstantiated . . . opinions that the alleged PTSD had its 
origins in appellant's [military service]." Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  More recently, the 
Court stated that VA "is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history." Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995). 

Effective March 7, 2002, Title 38 CFR 3.304(f) (relating to 
direct service connection for PTSD) was amended with regard 
to the type of evidence that may be relevant in corroborating 
a veteran's statement regarding the occurrence of a stressor 
in claims for service connection of PTSD resulting from 
personal assault.  The amendment, 38 C.F.R. § 3.304(f)(3), 
provides, in pertinent part, that [i]f a post-traumatic 
stress disorder claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 67 Fed. Reg. 10330-32 
(March 7, 2002) (codified at 38 C.F.R. § 3.304(f)(3) (2002)).  

When a change occurs in an applicable statue or regulation 
after a claim has been filed but before a decision has been 
rendered, the Court has held that VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
such cases, a determination must be made by the Board as to 
whether a particular amended regulation is more favorable 
than the previously existing regulation.  Further, if the 
amended regulation is found to be more favorable than the 
prior regulation, an additional determination is required by 
the Board as to whether or not an appellant will be 
prejudiced by the Board's action in applying the amended 
regulation in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993);  VAOGCPREC 16-92.  

In this particular case, the Board finds that the amended 
adjudication regulation pertaining to service-connection for 
PTSD based upon personal assault is more favorable to the 
claimant, and has chosen to utilize the amended adjudication 
regulation criteria.  As noted in the Evidence section, 
above, the veteran was notified of this revised regulation in 
the Board's May 2001 remand order and in the April 2002 
Supplemental Statement of the Case.  As the veteran has been 
provided with notice of all amendments to the pertinent 
regulations, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to her.  See Karnas, 1 Vet. App. at 311; 
Bernard v Brown, 4 Vet. App. 384, 393- 394 (1993).

The Federal Circuit Court has held that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence, but must provide reasons and bases for rejecting 
critical evidence, expert or otherwise.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997);  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994); See also Wood v. Derwinski,  1 
Vet. App. 190, 193 (1991).  Although the Board is obligated 
to consider hearing testimony, in evaluating such testimony 
it may consider such factors as self interest.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The Court has held that the Board must account for the 
evidence it finds persuasive or unpersuasive and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App.36, 39-40 (1994).  
This is critically important in a claim for service 
connection as frequently there is medical evidence in the 
form of a nexus opinion both for and against the claim.  It 
is not error for the Board to favor one competent medical 
opinion over another when the Board gives an adequate 
statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 
429, 432-3 (1995).

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.  

The record shows that the appellant's original application 
for VA disability compensation benefits made no reference to 
a psychiatric condition; that the VA general medical 
examination conducted in March 1983 disclosed no psychiatric 
abnormalities; that the first claim for service connection 
for PTSD was received at the RO in August 1997; and that the 
first diagnosis of PTSD is dated in July 1999, more than 20 
years after final service separation.  The veteran's service 
medical records, including reports of medical history and 
medical examinations, are silent for complaint, treatment, 
findings or diagnosis of sexual trauma or harassment, or of a 
psychiatric disorder, while her report of service separation 
examination, conducted in January 1979, showed that the 
claimant's psychiatric examination was normal, and the 
service medical records show that the claimant carried an S-1 
profile throughout her entire period of active service.  

VA outpatient treatment records from the mental health 
clinic, VAMC, Hot Springs, show that the veteran was seen by 
a VA staff psychiatrist in July 1999 for evaluation of PTSD 
symptoms.  The VA physician further stated that the history 
reported by the claimant diagnoses PTSD with delayed onset 
and dissociative disorder, not otherwise specified, based 
upon her report of periods of time for which she could not 
account.  The record shows the VA physician making that 
diagnosis had not reviewed the claimant's claims folders or 
her service medical records at that time, and that such 
diagnosis was predicated solely upon the claimant's 
assertions regarding sexual trauma and harassment during 
active service.  The Board notes that the same VA staff 
psychiatrist continued to diagnose PTSD in the claimant even 
after reading Volumes I and II of her claims folders, 
including her service medical records, despite the absence of 
any evidence of a psychiatric disorder or sexual trauma 
during active service, at the time of her service separation 
examination, or during the ensuing 20-year period.  

The Board has also considered the appellant's contentions, as 
shown in the evidentiary record.  That record shows that 
those contentions may be separated by the type of traumatic 
stressor described by the claimant.  The first type of 
stressor described is the claimant's allegation that she was 
told that in order for her to get into the military, she 
would have to sleep with one of the recruiters; while the 
second type of allegation of traumatic stressors are the 
claimant's contentions that she was raped while in basic 
training at Fort McClellan, and that she was raped while in 
AIT at Fort Gordon, and the third type of traumatic stressor 
alleged consists of her assertion that she experienced sexual 
harassment while assigned the Headquarters & Headquarters 
Company, 440th Signal Battalion, in Darmstadt, Germany, 
between November 1977 and July 1979.  

In reviewing the appellant's allegations regarding the 
stressor associated with her recruitment, the record shows 
that in a Notice of Disagreement filed in response to the 
rating decision of August 1999 denying service connection for 
PTSD, the claimant alleged, for the first time, that she was 
told that in order for her to get into the military, she 
would have to sleep with one of the recruiters.  In a 
statement received at the RO in November 1999, she related 
that the Army recruiter told her that in order to get into 
the Army, she would have to sleep with him, and that she was 
so naïve that she believed him.  In a February 2000 letter to 
her Congressman, the claimant asserted that the Army 
recruiter told her that she would have to sleep with him 
because she had not passed the test.  The Board notes that 
none of those assertions suggest that the events cited 
occurred while the claimant was on active duty, and that none 
of those assertions are verified in the record.  While those 
assertions may lend themselves to a civil suit or to criminal 
charges, they do not support a claim for PTSD based upon 
inservice personal assault.  

The Board has also considered the appellant's contentions 
regarding traumatic incidents of the second type, 
specifically her allegations that while undergoing basic 
training at Fort McClelland in August 1974, she was sexually 
assaulted by a civilian in a park on post, and that she was 
raped while undergoing AIT at Fort Gordon.  As noted, the 
claimant's service medical records are silent for complaint, 
treatment, findings or diagnosis of sexual trauma, and her 
service personnel and administrative records likewise reflect 
no complaint, report or investigation of those alleged 
events.  In addition, the veteran has repeatedly stated that 
she did not report those events to the appropriate military 
or civilian authorities.  The Board particularly notes the 
claimant's stressor questionnaire, received in April 1997, in 
which she related that while in basic training in August 
1974, an individual dressed in civilian clothes pushed her 
into the woods, tore her clothes off, and raped her; her 
April 1997 statement that she recalled the event only during 
therapy; that such is the reason that she did not report the 
incident to authorities; and that the only evidence would be 
her records at the VAMC, Hot Springs.  In her Substantive 
Appeal (VA Form 9), received in December 1997, the claimant 
stated that she had nothing other than her own word to prove 
the stressful events claimed during active service, while the 
July 1999 VA outpatient report of mental hygiene evaluation 
of the claimant shows that she related that the first rape, 
she didn't remember at all; that two or three months later, 
while walking with another serviceman, they entered a 
building where he pulled her down; that they struggled; that 
"the next thing she knew, she was coming to"; that she did 
not know if she had been raped; and that she has "lost the 
memory of other events in the service."  Based upon the 
foregoing, the Board notes that the claimant's own testimony 
shows that she has no independent recollection as to whether 
or not she was sexually assaulted while in basic training or 
while in AIT.  

During that July 1997 mental hygiene evaluation, the claimant 
further asserted that she discussed the event with her female 
peers but was advised not to report the attack because it 
would lead to more problems, accusations, reprisals and 
harassment; while in a Notice of Disagreement filed in 
connection with the rating decision of August 1999 denying 
service connection for PTSD, the claimant stated that when 
she got to Advanced Individual Training (AIT), she was raped 
by one of the students, but did not report that event; and in 
a February 2000 letter to her Congressman, the claimant 
asserted that she was raped while on active duty, but did not 
report it because she could not remember the event and only 
the happenings before and afterward; and that she had no 
proof of her claims.  Similarly, the report of VA PTSD 
examination, conducted in March 2002, shows that the claimant 
asserted that while in basic training at Fort McClellan in 
August 1974, she was sexually assaulted by an individual in 
civilian clothes while in a park located on post; and that 
she did not tell anyone, received no physical examination or 
treatment, and did not remember the specific event; that 
there was no objective evidence to say that the rape occurred 
or did not occur; and that she did not remember much about 
that incident.  The claimant further recounted that while a 
Fort Gordon in the fall of 1974, she agreed to go walking 
with another soldier; that she "evidently blanked out"; and 
that he raped her.  She related that she did not report that 
event to anyone, received no physical examination or 
treatment, and never talked about the incident until in 
therapy with Dr. A.H. in July 1999 at the VAMC, Hot Springs.  
She further stated that she "did not remember this 
incident", but it was "in the records."  The Board notes 
that the only events shown "in the records" are the 
claimant's allegations regarding events that she admittedly 
does not remember, and as so which her current recollection 
is asserted to be based upon recovered memory while in 
therapy.  Further, the evidence of record includes no 
substantiating information or evidence.

To the same point, the record includes numerous internal 
inconsistencies and conflicts in the claimant's testimony 
regarding the claimed personal assaults in basic training or 
while in AIT.  At the videoconference hearing held in May 
2000, the claimant offered sworn testimony that she had 
gotten out of boot camp in about September 1974; that she was 
raped one night in the early fall of 1974, or the early 
spring of 1975, while undergoing AIT at Fort Gordon; that she 
cannot remember being raped, but could only remember leaving 
the barracks and returning; and that she did not talk to 
anyone about that event.  As noted, during the July 1997 
mental hygiene evaluation, the claimant asserted that she 
discussed the event with her female peers but was advised not 
to report the attack because it would lead to more problems, 
accusations, reprisals and harassment, while at her 
videoconference hearing in May 2000, the claimant offered 
sworn testimony she did not talk to anyone about that event, 
that the incident was not reported; that she never discussed 
it with a chaplain or brother or sister; that this particular 
incident was the only time she was ever sexually assaulted 
while on active duty; that she had never spoken or written to 
family or friends about the claimed personal assaults; and 
that it would be impossible for her to obtain any third party 
verification of the incident.  

When questioned about the discrepancy in her reports that she 
had discussed the latter incident with her female peers but 
was advised not to report the attack, and her current sworn 
testimony that she did not talk to anyone about that event, 
the veteran stated that she could not remember when she had 
that discussion with her female peers, or whether it occurred 
before or after the event.  

In addition, at her videoconference hearing held in May 2000, 
the claimant testified that she had gotten out of boot camp 
in about September 1974; that she was raped one night in the 
early fall of 1974, or the early spring of 1975, while 
undergoing AIT at Fort Gordon; and that this particular 
incident was the only time she was ever sexually assaulted 
while on active duty.  That sworn testimony tends to cast 
doubt upon her allegations that she was twice sexually 
assaulted while on active duty, and particularly upon her 
assertions as to the rape incident while in basic training at 
Fort McClellan in August 1974.  As noted, the record is 
silent for any evidence to support the claimant's allegations 
regarding traumatic incidents of the second type, 
specifically her allegations that while undergoing basic 
training at Fort McClelland in August 1974, she was sexually 
assaulted by a civilian in a park on post, and that she was 
raped while undergoing AIT at Fort Gordon.  Thus, while the 
record reflects that the RO has pursued every potential 
avenue for verifying the appellant's contentions regarding 
the claimed personal assaults in basic training or while in 
AIT, the record is devoid of any evidence verifying the 
occurrence of those events.  

As noted, the May 2000 letter from a therapist at the 
VetCenter in Rapid City stated that the claimant had related 
an incident around August or September 1974 at Fort Gordon; 
and that she stated that she had made no report of that 
incident because of fear of retaliation and of adversely 
affecting her military career.  A report of VA PTSD 
examination, conducted in March 2002, shows that the claimant 
asserted that while in basic training at Fort McClellan in 
August 1974, she was sexually assaulted by an individual in 
civilian clothes while in a park located on post; and that 
she did not tell anyone, received no physical examination or 
treatment; did not remember the specific event; that there 
was no objective evidence to say that the rape occurred or 
did not occur; and that she did not remember much about that 
incident.  This is the event which the claimant essentially 
disclaimed at her personal hearing in stating that she was 
raped one night in the early fall of 1974, or the early 
spring of 1975, while undergoing AIT at Fort Gordon; and that 
this particular incident was the only time she was ever 
sexually assaulted while on active duty.  

Based upon the foregoing, the Board finds that the evidence 
is replete with certified statements, history recounted to 
treating health care professionals, and sworn testimony in 
which the claimant acknowledges that she has no personal 
recollection of being raped during basic training at Fort 
McClellan in August 1974, or while undergoing AIT at Fort 
Gordon in the fall of 1974.  Instead, she asserts that she 
did not remember those incidents until being treated by Dr. 
G. at the VAMC, Hot Springs or, alternatively, until being in 
therapy with Dr. A.H. in July 1999 at the VAMC, Hot Springs.  
However, the VA outpatient treatment records from Dr. G. do 
not report any allegations of rape either while undergoing 
basic training at Fort McClellan in August 1974, or while 
undergoing AIT at Fort Gordon in the fall of 1974.  The 
claimant has reported that she was raped one or more times by 
her ex-husband during their marriage.  Understandably, 
however, the record is devoid of any evidence to support 
those contentions, and the record does not show any way to 
corroborate the testimony ragarding these incidents.  

Based upon the foregoing, the Board finds that the record is 
devoid of any evidence which tends to support or to verify 
the veteran's allegations of rape while in basic training or 
while in AIT.  

The Board has also considered the appellant's contentions 
regarding traumatic incidents of the third type, specifically 
her April 1997 claim that she was the victim of continuous 
sexual harassment in the form of direct verbal statements and 
innuendo by an officer and senior NCO's while assigned to the 
Headquarters & Headquarters Company, 440th Signal Battalion, 
in Germany, from November 1977 to July 1979; that she 
reported the sexual harassment to the Race Relations Office, 
to the Judge Advocate General's Office, to the Battalion 
Command Master Sergeant, and to the Battalion Commander; that 
investigations were started, but there were no witnesses and 
it was her word against theirs; that the investigations were 
inconclusive and no action was taken.  In a May 1997 
Statement in Support of Claim (VA Form 21-4138), the claimant 
stated that the inservice investigations regarding her sexual 
harassment complaints were done by the Headquarters Company's 
Race Relations Committee in the latter part of 1978.  In an 
interview with a VA staff psychiatrist in July 1999, the 
claimant asserted that she had a stressful time in Germany 
because she was the only female NCO with the Headquarters 
Company; that she felt that they were always trying to find 
some reason for an Article 15 (nonjudicial punishment) to get 
her busted or kicked out; that she was an E-5, but was made 
to do an E-6's job; that "they didn't follow [her] orders; 
and that she "asked for help but didn't get it."  

In a Notice of Disagreement filed in regard to the August 
1999 rating decision denying her claim for PTSD, that 
following AIT, the claimant further asserted that following 
AIT, she was transferred to the [Army Security Agency] 1st 
Aviation Company at Fort Bliss; that no one there would let 
her do her military occupational specialty; that she became 
very rusty before being permitted to work in her mos; that 
she was harassed about it by a Lieutenant; and that every 
time she asked for help, it was not forthcoming.  In 
addition, she alleges that when she reported for duty to her 
unit in Germany, she was told that her team would have to 
retrain her because of the period spent working outside of 
her mos, but instead she was assigned to work in the 
intelligence office; and that she was generally treated 
poorly and began to drink.  She further complained about her 
treatment in her unit, her duty assignments, and her Article 
15 for a security violation (which she described as a "set-
up"), and stated that she went to the Judge Advocate office 
for help, but at the hearing, her Judge Advocate 
representative and the equal opportunity people were "sent 
away;" and that she took an "early discharge" because of 
those events.  

Similarly, in a statement from the claimant, received at the 
RO in November 1999, she asserted that when she was assigned 
to Germany, her Master Sergeant was very disappointed because 
he expected a man; that her unit then tried to make her life 
a "hellhole"; that she was expected to keep them informed 
of the problems of all the communications rigs, and to 
correct them; and that she tried to seek help with the Human 
Resource Section and the Judge Advocate's office, but when 
she had to go to the Article 15 hearing before the battalion 
commander, she had to defend herself.  In view of the fact 
that the veteran was assigned as a Chief of a Radio Teletype 
Team (RATT), it is difficult to sympathizewith her complaints 
that her unit command expected her to keep them informed of 
the problems of all the communications rigs, and to correct 
them.  

Further, in her sworn testimony at her personal hearing in 
May 2000, the appellant described her impression that she was 
generally mistreated by members of her unit while serving in 
Germany with respect to assignments and efforts to sabotage 
her career, and Article 15 hearings in an effort to push her 
out of the service; that she regarded her unfavorable 
treatment while serving in Germany as sexual harassment, and 
that she reported those incidents to the Headquarters 
Company, 440th Signal Battalion's Race Relations program and 
to the Judge Advocate office, but that none of the personnel 
from those offices appeared with her at her Article 15 
hearing, held in October 1978 [sic].  She indicated that she 
could not remember the names of the individuals to whom she 
related her complaints; that no investigation was ever 
conducted; that the individuals to whom she reported those 
matters of sexual harassment failed to appear at her Article 
15 hearing; that following the hearing, she was given a copy 
of the decision, but doesn't know its current whereabouts; 
and that she was reduced in rank and lost pay for "security 
violations."  

The record shows that in March 1998, the RO obtained the 
veteran's administrative and personnel records (DA-20 and 201 
file).  Those documents show that the veteran's military 
occupational specialty was Radio Operator (05C); that in 
November 1977, she was assigned to the Headquarters & 
Headquarters Company, 440th Signal Battalion, in Germany, as 
Chief of RATT [Radio-Teletype]; that she served in that 
capacity until January 1979, when she was assigned as a Unit 
Policeman (95B) until her return to the United States in 
February 1979.  Those records included no evidence of or 
reference to any complaint by the veteran to the Headquarters 
Company's Race Relations Committee, to her Battalion 
Commander, Battalion Master Sergeant, or to the Judge 
Advocate Corps; and there was no evidence or indication that 
an investigation had been initiated or conducted based upon 
any complaint or allegation of the claimant.  In October 
1998, the RO undertook additional development of the 
veteran's claim for service connection for PTSD, requesting 
service department records of any complaints by the veteran 
against named individuals and copies of any investigative 
reports regarding sexual harassment conducted by the 
Headquarters & Headquarters Company, 440th Signal Battalion.  
No such records were forthcoming.

Pursuant to the Board's May 2001 remand order, the RO 
requested the veteran's complete service personnel, 
administrative, and disciplinary records, as well as records 
of any complaints filed with the Judge Advocate Corps or Race 
Relations Office while she was assigned to the Headquarters 
Company, 440th Signal Battalion, together with copies of any 
investigations conducted.  The veteran's service personnel, 
administrative, and disciplinary records were received at the 
RO in February 2002.  

The Board further notes that the claimant's enlisted 
evaluation reports, which are described in some detail in the 
Evidence section of this decision, show that her rating were 
consistently average or below in basic communications 
procedures and message handling techniques, equipment 
operation, installation and maintenance of equipment, message 
handling techniques, signal security, and records and 
reports. In June 1978, the claimant acknowledged that she was 
no longer qualified to perform her duties as a Radio-Teletype 
Operator (05F) because of her permanent L3 profile, and 
requested reassignment to one of several mos's, but was 
retained as a Radio-Teletype Operator (05F) by the 
reclassification board in June 1978, but subsequently 
reassigned in December 1978.  Her enlisted evaluation 
performance evaluation in July 1978 shows that she was 
superior to most enlisted personnel in her mos, while her 
enlisted evaluation performance evaluations in September 1978 
and in January 1979 each showed that she met or exceeded all 
duty requirements.  An unexplained drop in performance is not 
demonstrated in those records.  

The record shows that the veteran underwent a background 
investigation in July 1974, and was granted a security 
clearance in April 1975.  Records from the Headquarters, Fort 
Bliss, show that she had access to extremely sensitive 
defense information.  The veteran's service personnel, 
administrative records show that the claimant was assigned to 
the Headquarters & Headquarters Company, 440th Signal 
Battalion, in Darmstadt, Germany, from November 1977 to 
December 1978.  In addition, the record shows that the 
claimant underwent left knee surgery in July 1976; that she 
was issued a 90-day temporary L-3 profile in July 1977; and 
that she was assigned a permanent L-3 profile in June 1978 
because of continued bilateral knee problems.  

The record further shows that the claimant served as Chief of 
a Radio-Teletype Team (RATT) until December 1978, when she 
was reassigned to special duty with the 440th Signal 
Battalion's Unit Police Force as a Unit Policeman.  The Board 
notes that the June 1978 assignment of a permanent L-3 
profile, which was inconsistent with her mos, predated her 
reassignment in December 1978 to the 440th Signal Battalion's 
Unit Police Force as a Unit Policeman.  While the claimant 
has contended that the harassment she experienced while 
assigned to the 440th Signal Battalion was the cause of her 
leaving service, the record shows that she requested 
discharge due to pregnancy and was honorably discharged in 
Darmstadt, Germany, in July 1979.  

The veteran's disciplinary records show that in February 
1979, proceedings were held under Article 15, Uniform Code of 
Military Regulations, on charges of being derelict in the 
performance of her duties in January 1979 by failing to 
secure current classified material and a box containing key 
blocks; that in January 1979, she was absent from her 
assigned place of duty; and that in January 1979, she failed 
to report to her appointed place of duty.  Charges of failure 
to wear a proper uniform while in Darmstadt, Germany, in 
January 1979, were withdrawn.  Prior to the Article 15 
proceedings, the veteran signed a statement that she had been 
fully advised of her rights under Article 15, Uniform Code of 
Military Regulations, to include her right to consult with a 
Counsel/Lawyer prior to making a decision to accept Article 
15 punishment; that she has been informed of the location of 
the nearest Judge Advocate office and afforded an opportunity 
to consult with a Counsel/Lawyer; and that she knowingly and 
voluntarily waived her right to consult with a Counsel/ 
Lawyer prior to accepting Article 15 punishment.  The veteran 
waived trial by court-martial, and did not request a hearing.  
She was found guilty of the charges, and sentenced to 
reduction in grade to E-4, and forfeiture of $50. per month 
for one month.  The veteran was notified of her right to 
appeal that determination, and the manner in which to 
initiate that appeal.  She indicated that she did not want to 
appeal that determination.  

The Board finds that the above facts obtained from the 
service department records call into question the claimant's 
assertions that personnel from the Staff Judge Advocate's 
office, Race Relations Committee, or Human Resources office 
failed to appear at her hearing, or that they were "sent 
away", and that she was forced to represent herself.  
According to the official record, the claimant did not 
request a hearing and no hearing was held.  

Those records further show that the claimant was an E-1 while 
in basic training; that she was promoted to E-2 upon 
completion of basic training; and that she was promoted to 
PFC (E-3) upon completion of AIT.  In October 1974, she was 
promoted to Specialist 4th Class (E-4), and in October 1976, 
was promoted to Sergeant E-5.  That record indicates rapid 
promotion of the claimant within the time limits set by the 
Army for such increases in grade, and does not reflect 
efforts to harass the claimant or to sabotage her career.  As 
noted, the claimant waived her right to be tried by court-
martial and, following the Article 15 hearing in February 
1979, was reduced in grade to E-4.  In view of the specific 
security offenses charged, the Board does not consider the 
reduction in grade to represent excessive or discriminatory 
punishment, or as an effort to pressure the appellant into 
leaving service.  

The cited service personnel, administrative, and disciplinary 
records of the veteran are silent for any documentary 
evidence showing that the claimant made any complaint to the 
Office of the Staff Judge Advocate, to the Race Relations 
Committee, to the Headquarters Company's Human Resources 
Office, or to the Battalion Commander or Master Sergeant, or 
to any individual, facility or unit while assigned to the 
440th Signal Battalion, or at any other time during her 
period of active service.  The record is devoid of any 
evidence that the claimant was "set-up" in connection with 
the Article 15 proceedings in February 1979.  To the 
contrary, the record shows that she had access to extremely 
sensitive defense information; that she was charged with 
being derelict in the performance of her duties in January 
1979 by failing to secure current classified material and a 
box containing key blocks; that in January 1979, she was 
absent from her assigned place of duty; and that in January 
1979, she failed to report to her appointed place of duty.  
It is not clear to this Board, and the claimant has failed to 
explain, how such charges constitute being "set-up", or in 
what way the bringing of such those charges constitute sexual 
harassment.  

With respect to claimed inservice traumas of the third type, 
the record shows that none of these events can be verified, 
and that the record generally does not support the veteran's 
contention's that she was poorly treated, or that her career 
was sabotaged, while on active duty as a result of her gender 
or due to sexual harassment.  To the contary, many of the 
appellant's examples of harassment or mistreatment appear to 
refer to her dissatisfaction with the Army assigning her as 
best suited its needs rather that as she preferred.  

The VA psychiatric examiner in March 2002 stated that the 
claimant's allegations of sexual traumas and harassment while 
in the military cannot be verified by any objective evidence; 
that the diagnosis of PTSD was not supportable under the DSM 
III criteria in effect prior to November 7, 1996; that PTSD 
based upon alleged military traumas would not be diagnosed 
today; that the claimant currently demonstrates a 
considerable impairment in the ability to focus on timely 
task completion and in her ability to tolerate the increased 
demands and stress of the workplace secondary to her 
nonservice-connected recurrent major depression, recurrent, 
severe, non-psychotic, and nonservice-connected, as well as 
mild impairment in the workplace secondary to her nonservice-
connected personality disorder, not otherwise specified, with 
histrionic and borderline features.  The Board finds that the 
VA PTSD examination of March 2002 determined that the 
claimant did not have PTSD due to inservice stressors; that 
her correct diagnoses are recurrent major depression, severe, 
non-psychotic and not service-connected; and a personality 
disorder, not otherwise specified, with histrionic and 
borderline features.  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation 
providing for payment of disability compensation benefits.  
38 C.F.R. § 3.303(c), Part 4, § 4.9 (2002).

The Board finds that the report of VA mental hygiene 
evaluation in July 1999 provided the first diagnosis of PTSD 
in the claimant, and that the individual who provided that 
diagnosis stated that "the history reported by the 
claimant" diagnoses PTSD with delayed onset and dissociative 
disorder, not otherwise specified, based upon her report of 
periods of time for which she could not account, and that her 
relations to others were similar to other people who have 
suffered severe trauma and who have PTSD.  The Board notes 
that at the time that diagnosis was offered, the evaluating 
physician had not reviewed the veteran's claims folders, and 
was relying solely upon a history and symptom report related 
by the claimant.  The Board further finds that on the VA PTSD 
examination conducted in March 2002, the VA psychiatrist 
reviewed the veteran's claims folders, which then included 
her complete service medical, administrative, personnel, and 
disciplinary records.  As noted, the VA PTSD examination of 
March 2002 determined that the claimant did not have PTSD due 
to inservice stressors; that she did not meet the criteria 
for a diagnosis of PTSD under the former criteria stated in 
the DSM-III or the current DSM-IV; that her correct diagnoses 
are recurrent major depression, severe, non-psychotic and not 
service-connected; and a personality disorder, not otherwise 
specified, with histrionic and borderline features.  The 
Board finds that the report of VA PTSD examination, conducted 
in March 2002, following a review of the veteran's complete 
service medical, administrative, personnel, and disciplinary 
records, and postservice records, is entitled to greater 
weight that the VA mental hygiene evaluation conducted in 
July 1997 which relied the history reported by the claimant 
and the claimed similarity of her relationships with others 
to other individuals with PTSD.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for PTSD 
based upon personal assault is not warranted.  According, the 
claim for service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

